Exhibit 10.1

 

LOGO [g313419stamp_7.jpg]

July 13, 2017

Charles W. Scharf

Dear Charlie:

We are pleased to offer you employment with The Bank of New York Mellon (the
“Bank”), a wholly owned subsidiary of The Bank of New York Mellon Corporation
(“BNY Mellon” or the “Company”). You will be appointed by the Board of Directors
of the Company (the “Board”) as Chief Executive Officer (“CEO”) of the Bank and
the Company, as of July 17, 2017 (the “Effective Date”), provided you commence
active employment with the Bank on the Effective Date, and you will serve as CEO
of the Bank and the Company while employed by the Bank. As CEO, you will have
the full range of duties, responsibilities and authority associated and
commensurate with that position and you will report directly to the Board. You
will perform your duties at the Company’s headquarters in New York City with
such business travel as is reasonably required to perform your duties. As of the
Effective Date, you will also be appointed as a member of the Board and as Chair
of the Company’s Executive Committee (the “Executive Committee”). Consistent
with the planned transition schedule of the Company’s current Chairman and CEO,
you will also be appointed as Chairman of the Board as of January 1, 2018.

The details of your offer are below.

Compensation

Base Salary

You will receive a Base Salary at an annual rate equal to One Million Two
Hundred Fifty Thousand Dollars ($1,250,000) (as may be amended from time to
time, the “Base Salary”), less applicable tax and payroll deductions. Your Base
Salary shall be reviewed annually by the Human Resources and Compensation
Committee of the Board (the “HRCC”).

Initial Performance-Based Award

Upon the Effective Date, you will receive an award of the Company’s Performance
Share Units (“PSUs”) equaling Eleven Million Four Hundred Thirty Seven Thousand
Five Hundred Dollars ($11,437,500) in value (the “Initial PSU Award”). The
Initial PSU Award includes PSUs equal in value to Three Million Eight Hundred
Twelve Thousand Five Hundred Dollars ($3,812,500), the value of which shall be
deducted from the total value of the 2017 Long



--------------------------------------------------------------------------------

Charles W. Scharf

July 13, 2017

Page 2 of 10

 

Term Component (as defined below) (the “Additional Component of the Initial PSU
Award”). You shall be entitled to receive the Initial PSU Award provided that,
as of the Effective Date, you are employed by the Bank. The Initial PSU Award
will be earned based on the performance criteria previously established by the
HRCC for the 2017 to 2019 plan year with respect to the PSUs granted to
Executive Committee members in February 2017.

2017 Incentive Opportunity and Structure

For the calendar year ending December 31, 2017, your annual target incentive
award opportunity, a portion of which shall be prorated as described below,
shall equal Fifteen Million Two Hundred Fifty Thousand Dollars ($15,250,000),
comprised of (i) a cash component, (ii) a long term incentive component; and
(iii) a restricted stock unit award (collectively, the “2017 Target Incentive
Opportunity”).

2017 Cash Component

The cash component of your 2017 Target Incentive Opportunity (the “2017 Cash
Component”) shall account for twenty-five percent (25%) of the overall target,
i.e., Three Million Eight Hundred Twelve Thousand Five Hundred Dollars
($3,812,500) and shall be prorated based on the number of days you are actively
employed with the Company during 2017 calendar year. If you commence active
employment on the Effective Date, such prorated target amount shall equal One
Million Seven Hundred Fifty-Four Thousand Dollars ($1,754,000). The actual
amount of your prorated 2017 Cash Component shall be determined based on the
level of achievement of corporate and individual performance goals and criteria
as established and approved by the HRCC, and shall be paid less applicable tax
and payroll deductions, at the same time all other 2017 cash incentive
compensation is paid to Executive Committee members and in no event later than
March 15, 2018. The HRCC will consult with you in establishing the individual
performance goals and criteria for the 2017 Cash Component.

2017 Long Term Incentive Component

The long term incentive component of your 2017 Target Incentive Opportunity
shall account for fifty percent (50%) of the overall target, i.e., Seven Million
Six Hundred Twenty Five Thousand Dollars ($7,625,000) (the “2017 Long Term
Component”), less the value of the Additional Component of the Initial PSU
Award, i.e., Three Million Eight Hundred Twelve Thousand Five Hundred Dollars
($3,812,500), the balance of which (i.e., Three Million Eight Hundred Twelve
Thousand Five Hundred Dollars ($3,812,500)) shall be awarded to you in form of
PSUs which will be granted in February 2018 when PSU awards are granted to other
Executive Committee members and will be earned based on the achievement of
performance goals and criteria established by the HRCC at the time of grant, in
consultation with you.

2017 Restricted Stock Unit Award Component

The restricted stock unit award component of your 2017 Target Incentive
Opportunity shall account for twenty-five percent (25%) of the overall target,
in this case, Three Million Eight Hundred Twelve Thousand Five Hundred Dollars
($3,812,500), prorated based on the number of days you are actively employed
with the Company during 2017 calendar year,



--------------------------------------------------------------------------------

Charles W. Scharf

July 13, 2017

Page 3 of 10

 

and shall be awarded to you in the form of the Company’s restricted stock units
(“RSUs”). If you commence active employment on the Effective Date, such prorated
target amount shall equal One Million Seven Hundred Fifty-Four Thousand Dollars
($1,754,000). The number of RSUs awarded to you hereunder and the number of PSUs
subject to the Initial PSU Award shall be determined by dividing the applicable
target amount by $47.74, which is the value of BNY Mellon’s average closing
share prices over the 25 trading days from May 12, 2017 to June 16, 2017 and
shall be granted to you on the Effective Date, provided that as of such date,
you are employed by the Bank. The RSUs will vest in three equal installments on
the first, second and third anniversaries, respectively, of February 15, 2018.

2018 Incentive Opportunity

For the calendar year ending December 31, 2018, your annual target incentive
award opportunity shall equal Fifteen Million Two Hundred Fifty Thousand Dollars
($15,250,000). The actual amount of your 2018 incentive award, including the
form of incentive, shall be determined by the HRCC based on the achievement of
performance goals and criteria. The HRCC will consult with you in establishing
the individual and corporate performance goals and criteria for your 2018
incentive award. Beginning with the calendar year ending December 31, 2019, your
annual target incentive award opportunity shall be reviewed annually by the
HRCC.

Incentive Award Terms and Conditions

Incentive awards are granted pursuant to the Company’s Executive Incentive
Compensation Plan, which incorporates the BNY Mellon Incentive Plans General
Terms and Conditions (together with any successor plan, the “EICP”) and BNY
Mellon’s Long Term Incentive Plan (the “LTIP”). Any awards paid to you shall
also be subject to appropriate tax withholding. The PSU and RSU awards will be
subject to the terms of this letter agreement and the applicable award
agreements and the LTIP applicable at the time such award is granted, which
collectively include, among other things, the requirements you must meet in
order for the award to vest.

You should read the EICP, the LTIP and the BNY Mellon Incentive Plans General
Terms and Conditions carefully as they contain, among other things, the
requirements you must meet to become eligible to receive incentive and equity
awards, as applicable, in addition to the timing and form of payment as well as
information regarding the Bank’s right to defer all or a part of a cash award.

In the event of a conflict between the terms and conditions of this letter
agreement and the EICP, LTIP, the BNY Mellon Incentive Plans General Terms and
Conditions, or the award agreements for the PSU and RSU awards, as applicable,
the terms and conditions of this letter agreement shall govern, notwithstanding
anything to the contrary in the EICP, the LTIP, the BNY Mellon Incentive Plans
General Terms and Conditions or any such award agreement.



--------------------------------------------------------------------------------

Charles W. Scharf

July 13, 2017

Page 4 of 10

 

Benefits

Enclosed is a summary of benefit coverage for which you are currently eligible.
During your employment with the Bank, you will be eligible to participate in the
benefit and perquisite plans and programs provided to similarly situated
Executive Committee members of the Bank from time to time. For purposes of
eligibility to participate in the Company’s post-employment healthcare benefits,
you will be credited with three additional years of service effective as of the
third anniversary of the Effective Date.

You will be entitled to use the Company’s corporate aircraft for business and
personal use in accordance with the terms of the Company’s Use of Corporate
Aircraft Policy as in effect on the Effective Date, and as may be amended by the
Company from time to time.

In addition, you will be provided with a driver (who may be an individual
selected by you and hired pursuant to the Company’s customary hiring practices),
and a car for business and personal use, provided that you will be required to
reimburse the Bank for expenses reasonably attributable to your personal use in
accordance with the Bank’s policy applicable to similarly situated Executive
Committee members of the Bank from time to time.

Severance

The Company maintains an Executive Severance Plan (together with its amendments
and successor plans, the “Severance Plan”) for members of the Executive
Committee. You will be appointed as a participant in the Severance Plan by the
HRCC, which appointment shall become effective upon your commencement of active
employment with the Bank on the Effective Date. A copy of the Severance Plan is
attached. In the event of your resignation from employment with the Bank for
Good Reason1 due to the occurrence of an event described in footnote one giving
rise to Good Reason during the period commencing on and including the Effective
Date and ending on and including January 1, 2018 (the “Protected Period”) :
(i) you shall be entitled to receive the benefits available to you under
Section 3(a) of the Severance Plan, as then in effect, as if your employment was
terminated by the Company other than for Cause (as defined in the Severance
Plan); and (ii) your resignation shall be treated as a termination providing
transition/separation pay for purposes of Section 3.2(c) of the award agreement
governing each equity award granted to you. In addition, if you experience a
Qualifying Termination (as defined under the Severance Plan) prior to your
attainment of age 55, or a resignation for Good Reason (as defined in this
paragraph) due to the occurrence of an event described in footnote one giving
rise to Good Reason during the Protected Period, any PSUs awarded to you
pursuant to the Initial PSU Award, shall be treated as if you have attained the
age of 55 in accordance with Section 3.2(c)(ii) of the Initial PSU Award
agreement for vesting purposes.

 

1  For purposes of this offer letter only, the term “Good Reason” shall mean the
occurrence during the Protected Period of: (i) a material breach by the Company
of the terms of this offer letter; (ii) your involuntary removal as a member of
the Board (other than in connection with the termination of your employment by
the Bank for “Cause” (as defined in the Severance Plan)); or (iii) provided you
remain employed with the Bank on January 1, 2018, the failure by the Company to
appoint you on January 1, 2018 as Chairman of the Board. The notice and cure
provisions set forth in Section 2(k) of the Severance Plan shall apply to
provisions (i) and (iii) of the preceding sentence.



--------------------------------------------------------------------------------

Charles W. Scharf

July 13, 2017

Page 5 of 10

 

Stock Ownership and Retention Guidelines Applicable to Executive Committee
Members

As a member of the Executive Committee, you also will be covered under the
Company’s stock ownership and retention guidelines. The stock ownership
guidelines generally require that you own an amount of stock valued at six
(6) times your base salary (plus, for administrative purposes, an additional
amount of stock equal to your base salary). You will have five years to attain
your stock ownership guideline and will be prohibited from selling or
transferring Company stock to a third party until you do so. The stock retention
guideline includes the requirement that you retain 50% of the net after-tax
shares from Company equity awards until you attain the age of 60. Our Human
Resources Department will provide you with additional information about the
stock ownership and retention guidelines after you commence employment.

Potential Impact of Legal/Regulatory Requirements

If any payment or other obligation under this letter agreement or any agreement
or applicable benefit or incentive or commission plan is in conflict with any
applicable legal or regulatory requirement, the Company may reduce, revoke,
cancel, clawback or impose different terms and conditions to the extent the
Company deems necessary or appropriate, in its sole discretion, to effect such
compliance, provided that the Company shall use good faith efforts to preserve
in all material respects the total economic value of the compensation
opportunities and other rights provided to you in this letter
agreement. Further, each of the Incentive Plans Terms and Conditions, and the
individual equity award agreements(s) contain clawback and forfeiture provisions
that give the Company the right to cancel and/or require the repayment of the
awards under specified circumstances.

Covered Employees

The Federal Reserve Board (“FRB”) has issued “Guidance on Sound Incentive
Compensation Policies” to help ensure incentive compensation policies of
regulated institutions do not encourage imprudent risk-taking and are consistent
with the safety and soundness of the institution. Your position will be
considered that of a “Covered Employee” under the FRB’s Guidance. The
forfeiture, clawback, risk adjustment or other similar provisions of your awards
will be consistent with those applicable to other similarly situated Covered
Employees of the Bank. Our Human Resources Department will provide you with
additional information about the FRB’s Guidance after you commence employment.

Section 16 Employees

You will be designated by the Company’s Board as an “executive officer” subject
to Section 16 of the Securities Exchange Act of 1934 and Regulation O of the
Federal Reserve Act. You will be subject to the entirety of the Company’s Policy
on Trading in Company Securities by Corporate Insiders as well as our policy
concerning Regulation O officers (see attached policies). Our Corporate
Secretary’s Office will provide you with further information regarding this
designation after you commence employment.



--------------------------------------------------------------------------------

Charles W. Scharf

July 13, 2017

Page 6 of 10

 

Section 409A

The provisions of this letter are intended to comply with or be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and shall be interpreted and administered consistently with
such intent. All reimbursements under this letter agreement that constitute
nonqualified deferred compensation within the meaning of Section 409A will be
made or provided in accordance with the requirements of Section 409A, including,
without limitation, that (1) in no event will any reimbursement payments be made
later than the end of the calendar year next following the calendar year in
which the applicable expenses were incurred; (2) the amount of reimbursement
payments that Bank is obligated to pay in any given calendar year shall not
affect the amount of reimbursement payments that the Bank is obligated to pay in
any other calendar year; and (3) your right to have the Bank pay such
reimbursements may not be liquidated or exchanged for any other benefit. If you
are considered a “specified employee” for purposes of Section 409A, any payment
or benefit that constitutes nonqualified deferred compensation within the
meaning of Section 409A that is otherwise due to you under this letter agreement
during the six-month period immediately following your separation from service
(as determined in accordance with Section 409A) on account of your separation
from service shall be paid or provided (or will commence being paid or provided,
as applicable) to you on the earlier of the date that is six (6) months after
your separation from service, to the extent necessary to avoid penalty taxes or
accelerated taxation pursuant to Section 409A, and your death. Any payments that
qualify for the “short-term deferral” exception or another exception under
Section 409A shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A, each
payment of compensation under this letter agreement shall be treated as a
separate payment of compensation. To the extent required to avoid taxes and
penalties under Section 409A, all payments to be made upon a termination of
employment under this letter agreement shall be made upon a “separation from
service” under Section 409A.

Pre-Employment Actions

Please be advised of the following requirements and obligations related to your
accepting this offer of employment with the Bank:

Non-Solicitation Obligations

You will be required to execute the enclosed Confidentiality, Notice and
Non-Solicitation Obligations Agreement (“Non-Solicitation Agreement”). We
recommend that you review this agreement with an attorney. Please sign and
return the original on or before the Effective Date.

BNY Mellon Personal Securities Trading Policy

Enclosed is a copy of the BNY Mellon Personal Securities Trading Policy. When
reviewing this policy, please be aware that your position is classified as an
“Insider Risk Employee.” Further, all U.S. based employees are required to
maintain brokerage accounts only at specific broker-dealers that have been
approved by the Company. This includes accounts owned by you both directly and
indirectly. A current list of approved broker-dealers is enclosed; however, the
Company shall work with you to seek approvals where necessary



--------------------------------------------------------------------------------

Charles W. Scharf

July 13, 2017

Page 7 of 10

 

so that you may maintain all accounts owned by you directly or indirectly as of
the Effective Date, provided that such arrangement is permissible under
applicable law and regulation.

The Volcker Rule and Covered Funds

The Volcker Rule places restrictions on BNY Mellon and its employees, including
their immediate family members (see definition of immediate family member below)
from investing or retaining ownership in Covered Funds that BNY Mellon sponsors,
unless the employee directly provided qualified services to the Covered Fund at
the time of investment. Generally, Covered Funds under the Volcker Rule fall
into three categories:

 

  •   Hedge Funds, Private Equity Funds and the Venture Capital Funds—these are
funds that avoid mutual fund registration under Section 3(c)(1) or 3(c)(7) of
the U.S. Investment Company Act because they are offered privately (i.e. not
registered) and either owned by qualified investors or by 100 or fewer
accredited investors

 

  •   Foreign Equivalent Funds—these are funds organized and offered outside of
the U.S. that would be the foreign equivalent of the above funds (i.e. not
registered or publicly offered).

 

  •   Commodity Pools—these are funds unregistered and exempt under Commodity
Futures Trading Commission regulation.

As an employee of the Company if you did not provide qualified services to a
Covered Fund that BNY Mellon sponsors at the time of investment, you will be
required to liquidate the investment (both of the employee and any immediate
family members). Qualified services mean those who provide investment advice or
investment management services to the fund or who provide services that enable
the provision of investment advice or investment management, such as oversight
and risk management, deal origination, due diligence, administrative or other
support services.

The phrase “immediate family members” includes an applicant’s spouse, domestic
partner and un-emancipated children (including stepchildren, foster children,
sons-in-law or daughters-in-law), whether or not they live in the same household
as the employee. In addition, “immediate family members” also includes the
following relatives who are living within the same household as the applicant:
children (including stepchildren, foster children, sons-in-law and
daughters-in-law), grandchildren, parents (including step-parents,
mothers-in-law and fathers-in-law), grandparents and siblings (including
brothers-in-law, sisters-in-law and stepbrothers and stepsisters). You should
also be aware that other holdings of Covered Funds over which you have indirect
ownership or control will generally be attributed to them.

Starting at BNY Mellon

According to federal law, you must be prepared to produce documents on your
first day of employment to prove your identity and employment eligibility in the
United States. A list of acceptable documents is enclosed. If you are unable to
produce the required documentation within three (3) business days of your start
date, your employment cannot continue.



--------------------------------------------------------------------------------

Charles W. Scharf

July 13, 2017

Page 8 of 10

 

Additional Information

New York State law requires that additional information regarding your pay be
given to you as part of your offer of employment. Please review the enclosed
materials carefully.

While we have every expectation that you will have a successful career with us,
your employment with the Bank, its subsidiaries, affiliates, successors, related
companies and assigns is “at will,” and the employment relationship may be
terminated at any time by you or the Bank with or without cause. Accordingly,
nothing in this offer letter should be construed as creating a contract of
employment for a specified period of time. Except as set forth herein, all
compensation, benefits, and other terms of employment are subject to change from
time to time as the Bank or the Company may determine in its sole
discretion. Please note that this offer letter supersedes any and all prior or
contemporaneous offers, agreements, discussions and understandings, whether
written or oral, relating to the subject matter of this letter agreement or your
employment with the Bank.

This offer is contingent upon your eligibility to work in the United
States. This offer is also contingent upon the representation that you are not
subject or party to any agreement, understanding or undertaking, including with
any prior employer, that would prevent or restrict you from performing your
duties with the Bank and the Company or working with or on behalf of any Bank or
Company customers; or would constitute a conflict of interest or be in violation
of the BNY Mellon Code of Conduct. Finally, this offer is contingent upon your
execution and return of the Non-Solicitation Agreement on or prior to your first
day of employment with the Bank.

This letter agreement is governed by the laws of the State of New York, without
regard to its conflict of law provisions. This letter agreement shall be binding
on all successors and assigns of the Company.



--------------------------------------------------------------------------------

Charles W. Scharf

July 13, 2017

Page 9 of 10

 

To accept this offer, please sign and date this letter agreement and return it
to Monique Herena, our Chief Human Resources Officer, at 225 Liberty Street, New
York, NY 10286 on or before 5:00 pm EDT on Sunday, July 16, 2017.

Charlie, we look forward to your leadership.

 

Sincerely yours,     /s/ Joseph J. Echevarria     /s/ Edward P. Garden

Joseph J. Echevarria

Lead Independent Director

Chair, Audit Committee

   

Edward P. Garden

Chair, Human Resources and

Compensation Committee



--------------------------------------------------------------------------------

Charles W. Scharf

July 13, 2017

Page 10 of 10

 

AGREED TO AND ACCEPTED: /s/ Charles W. Scharf Charles W. Scharf

Date: July 13, 2017